  Case 1:20-cv-06571-NLH Document 8 Filed 08/12/20 Page 1 of 2 PageID: 36



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


      FRANZ GOLDING,                     1:20-cv-6571 (NLH)

                   Petitioner,           MEMORANDUM OPINION & ORDER

           v.

      WARDEN, FCI FT. DIX,

                   Respondent.


APPEARANCES:

Franz Golding
57696-054
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

       Petitioner pro se


Craig Carpenito, United States Attorney
John F. Basiak, Jr., Assistant United States Attorney
U.S. Attorney's Office
402 E. State Street, Room 430
Trenton, NJ 08608

       Attorneys for Respondent

HILLMAN, District Judge

       WHEREAS, Franz Golding filed a petition for writ of habeas

corpus under 28 U.S.C. § 2241 on May 29, 2020, see ECF No. 1;

and

       WHEREAS, on July 2, 2020, the Court ordered the United

States to respond to the petition within 45 days, see ECF No. 5;
  Case 1:20-cv-06571-NLH Document 8 Filed 08/12/20 Page 2 of 2 PageID: 37



and

      WHEREAS, the United States requests until September 16,

2020 to file its response to the petition, see ECF No. 7,

      THEREFORE, IT IS on this     12th    day of August, 2020

      ORDERED that the United States’ request for an extension,

ECF No. 7, is granted.     Its response is due September 16, 2020;

and it is finally

      ORDERED that the Clerk shall send a copy of this order to

Petitioner by regular mail.


                                             s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
